PER CURIAM.
The plaintiff-appellant sought to enforce an insurance policy which had been regularly cancelled for nonpayment of premium. A summary judgment was entered for the appellee insurer.
On this appeal, it is urged (1) that the cancellation was not effective and (2) that the producing agent of the assigned risk upon whose representations the plaintiff relied for reinstatement of the policy was the agent for the company. We affirm.
The plaintiff presents no genuine issue on the cancellation question. The un-controverted facts show an effective cancellation pursuant to Section 627.728, Florida Statutes (1977). It is established that a producing agent does not become the agent of the insurer solely by virtue of the operation of the assigned risk plan. See American Casualty Company of Reading, Pennsylvania v. Castellanos, 203 So.2d 26 (Fla.3d DCA 1967). That case did hold that the insurance company had “clothed” the agent with “apparent authority” when it accepted the benefit of no less than five transactions with the policyholder subsequent to the original issuance of the policy. The present case is devoid of any action subsequent to the issuance of the policy that could be said to clothe the agent with apparent authority to bind the company to a representation of reinstatement.
Affirmed.